Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Claims 1-20 are pending.



Claim Rejections - 35 USC § 102
I.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

II.	Claims 1-11 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CARLISLE et al (WO 2018/176053).

a.	Per claim 1, CARLISLE et al teach a method for generating a predictive model, the method comprising: 
accessing data from a dynamic dataset and from a static dataset (pghs 80, 128, 134, 138, 223, 293-294, 297, 300, 322, 334-335, 436—accessing data from updated dynamic updateable dataset and stored static dataset);

generating a unique individual profile for each of a plurality of subjects within a population, the unique individual profile being generated from the data in the dynamic and the static datasets (pghs 296-301, 320-323, 326—generating a user profile from preferential descriptive data in the dynamic and static datasets);

assigning a class attribute to each of the plurality of subjects (pghs 410, 467—assigning attributes to users);

developing a classification model based on the unique individual profile and the class attribute for each of the plurality of subjects (pghs 80-81, 84, 168, 236, 294-297—developing a descriptive user data model or predictive model based on user’s analyzed interactions and profile); and
 
generating an individual score for each of the plurality of subjects using the classification model (pghs 315, 350, 410, 420, 454—generating individual scoring value).

Claim 15 contain limitations that are substantially equivalent to the limitations of claim 1, and are therefore rejected under the same basis. 
b.	Per claim 2, CARLISLE et al teach the method as in claim 1, wherein the dynamic dataset comprises one or more of: poll results, donation data, grassroots survey results, or field-based information (pghs 81-82, 87, 254-255, 331, page 125 Table 2, 448-449, 462, 468-469—polling, donation/charities, surveying).  
c.	Per claim 3, CARLISLE et al teach the method as in claim 1, wherein the static dataset comprises one or more of: voter registration data for any of the plurality of subjects, a voting history for any of the plurality of subjects, consumer data for any of the plurality of subjects, or demographic attributes associated with any of the plurality of subjects individual or a household comprising any of the plurality of subjects (pghs 208, 285, 293, 317, 330, 419—voting and demographic attributes, consumer data).  
d.	Per claim 4, CARLISLE et al teach the method as in claim 3, wherein the consumer data comprises one or more of: a behavioral consumer habit, a hobby, or a recreational interest (pghs 77, 90, 132, 138, 206-208, 387, 433, 468, 477, 488, 495-496—consumer usage, behavior and interests).  
e.	Per claim 5, CARLISLE et al teach the method as in claim 3, wherein the unique individual profile for each of the plurality of subjects is generated by linking a first portion of data within the dynamic dataset with a corresponding second portion of data within the static dataset (pghs 80-81, 104, 132, 134, 279, 281, 295-304—user profile of each subject linking preferential data and interests).  
Claim 16 contain limitations that are substantially equivalent to the limitations of claim 5, and are therefore rejected under the same basis. 
f.	Per claim 6, CARLISLE et al teach the method as in claim 5, wherein the first portion of data comprises a phone number and the corresponding second portion of data comprises a matching phone number (pghs 305, 328—user personal data comprising phone numbers).  
g.	Per claim 7, CARLISLE et al teach the method as in claim 1, wherein assigning the class attribute comprises identifying a response to a ballot question, the response being an election between a first candidate or a second candidate selected from a top two candidates or between a first party or a second party selected from a two most dominant parties (pghs 285, 305—ballot, political party designation response).  
Claim 17 contain limitations that are substantially equivalent to the limitations of claim 7, and are therefore rejected under the same basis. 
h.	Per claim 8, CARLISLE et al teach the method as in claim 1, further comprising updating the dynamic dataset with campaign specific information (pghs 218, 239, 283, 285, 305, 322, 334-335, page 125 Table 2—updateable dynamic user data includes political information).  
i.	Per claim 9, CARLISLE et al teach the method as in claim 1, further comprising predicting an outcome of an event based on an aggregated count of the individual scores for the plurality of subjects (pghs 84, 119, 123, 294, 315-316, 414, 436-437, 454—predictive model of events based on point value and scoring of user data).
j.	Per claim 10, CARLISLE et al teach the method as in claims 1, wherein the individual score lies within a range of [0, 1] (pgh 350—score within range of 0 to 1).  
k.	Per claim 11, CARLISLE et al teach the method as in claim 10, wherein the range further comprises a threshold, t, the threshold, t, defining a boundary between a first predicted outcome and a second predicted outcome (pghs 81, 86, 350, 436—score regression comprises threshold).  

Allowable Subject Matter
III.	Claim 12-14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

IV.	Claim 20 is allowed.


Conclusion
V.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
US 2009/0254971 – personalized information, profiling and threshold metric
VI.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday, 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448